Citation Nr: 1728697	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in February 2010 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The February 2010 rating decision granted an initial 10 percent rating for service-connected PTSD, effective November 2, 2009.  The October 2011 rating decision denied entitlement to service connection for tinnitus.  The Veteran subsequently perfected an appeal as to both claims and the appeal was certified to the Board.  See March 2012 statement of the case (SOC); April 2012 VA Form 9; July 2012 VA Form 8.  

In September 2015, the RO increased the Veteran's disability rating to 30 percent, effective November 2, 2009.  As a rating higher than 30 percent was available, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015, the Veteran testified via video conference before a Veterans Law Judge who is no longer employed by the Board.  In May 2017, the Veteran was advised that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal; however, later that month, the Veteran indicated that he did not want another hearing.  Therefore, the Board finds the Veteran has been afforded all due process with respect to his right to a hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic processing system.  

The issue of entitlement to service connection for alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  On October 9, 2015, the Veteran withdrew his appeal as to the issues of entitlement to an initial rating in excess of 30 percent for PTSD.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current tinnitus was incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Issue 

As noted in the Introduction, in April 2012, the Veteran perfected an appeal as to the issues of entitlement to an increased initial rating for service-connected PTSD and service connection for tinnitus, after which the appeal was certified to the Board for adjudication.

In September 2015, the AOJ increased the Veteran's initial disability rating for PTSD to 30 percent.  The Veteran was advised of the AOJ's determination in October 2015 and, in that letter, he was also advised that he should let VA know if he would like to withdraw his appeal.  On October 9, 2015, the Veteran submitted a statement indicating that he did not wish to continue with his claim.  

In September 2015, the AOJ also issued an SSOC addressing the issues of entitlement to an increased rating for PTSD and service connection for tinnitus, which included a waiver wherein the Veteran could waive his right to have additional evidence considered by the AOJ in the first instance and his right to have VA wait 30 days before re-certifying his appeal to the Board.  On October 9, 2015, the Veteran submitted a waiver of the 30 day waiting period. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's October 2015 statement indicating his intention to withdraw his initial PTSD claim satisfies the requirements for the withdrawal of a substantive appeal.  In making this determination, the Board notes that the Veteran has not argued that his claim for a higher initial rating remains on appeal.  Instead, in September 2016, more than one year after he withdrew his claim for a higher initial rating, the Veteran submitted a claim requesting that his PTSD disability be increased, arguing that his disability had worsened.  See also January 2017 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  Therefore, as the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  

However, it does not appear that the Veteran intended to withdraw his appeal as to the issue of entitlement to service connection for tinnitus, given the submission of the 30 day waiver.  Therefore, that issue will be adjudicated below.  

Service Connection - Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While high frequency sensorineural hearing loss is considered a chronic disease, as an organic disease of the nervous system, tinnitus is not.  As a result, presumptive service connection is not available for tinnitus as a chronic disease; nor is the alternative route to service connection based upon chronicity or continuity of symptomatology under 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for tinnitus, which he has asserted is related to the noise exposure he experienced during his service in an artillery unit in Vietnam.  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has reported having tinnitus during various clinical encounters throughout the appeal period, including at the September 2015 VA audio examination.  See also VA outpatient treatment records dated August 2011, June and November 2012; February 2015 video conference hearing transcript.  This evidence sufficiently establishes the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established.

With respect to the second element of service connection (in-service incurrence or aggravation of an injury or disease), the Veteran's service treatment records do not contain any complaints, treatment, or findings related to tinnitus.  However, the Veteran is competent to report the events that occurred in service and his reports of noise exposure from working in an artillery unit are consistent with the circumstances of his service.  Indeed, the Veteran's DD Form 214 reflects that he, in fact, served in an artillery unit during the Vietnam War and that his military occupational specialty (MOS) was in basic field artillery.  As such, there is competent and credible evidence of in-service noise exposure and the Veteran's military noise exposure is conceded.  Therefore, the second element of service connection has been established. 

The question that remains is whether there is a nexus, or link, between the Veteran's current tinnitus and his military service, to include noise exposure - the third and final element of service connection.  

The Veteran was afforded a VA examination in September 2011 during which he reported his daily noise exposure in the military, as well as a 13 year history of post-service noise exposure while working as a police officer and firing a weapon on the firing range, without hearing protection, twice a month.  The examiner found "non-organic" or at least "non-audiologic" components to the Veteran's tinnitus, as she noted that the tinnitus described by the Veteran was inconsistent with his professional knowledge of characteristic symptoms of tinnitus.  Specifically, the examiner noted the Veteran reported that he could not understand speech without directing his attention directly to the speaker due to his tinnitus; however, the examiner noted that tinnitus is frequently masked by the presence of meaningful sound, such as speech, and is not known to effectively inhibit one's ability to perceive speech.  Given the foregoing, the September 2011 VA examiner stated she could not resolve the nexus question without resorting to mere speculation.  

However, the Veteran was afforded another VA examination in September 2015 during which he reported that his bilateral tinnitus started when he was in the military in 1966.  After reviewing the claims file and conducting an audiologic examination, the examiner opined that the Veteran's tinnitus (and hearing loss) is less likely as not due to military noise exposure but more likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  In making this determination, the examiner noted that the Veteran had normal hearing in both ears during his enlistment and separation examination without any significant threshold shifts, thereby indicating no acoustic trauma or injury in either ear during service.  As a result, she stated the Veteran could not claim tinnitus secondary to acoustic trauma and further noted that tinnitus was not reported during service.  The examiner noted the Veteran reported significant civilian noise exposure as a police officer, as he reported wearing hearing protection on the firing range but denied using hearing protection during subsequent work as a foreman in irrigation.  

In support of his claim, the Veteran submitted a private audiological examination, which was conducted in March 2015 by Dr. Moat, who noted the Veteran's history of progressive hearing loss "thought to be due to intense noise exposure associated with his active military service."  In this regard, Dr. Moat noted the Veteran served as a radio operator and forward observer during Vietnam and was routinely exposed to artillery fire without the benefit of ear protectors.  She also noted the Veteran reported experiencing tinnitus bilaterally for the past 35 years.  After conducting an audiologic examination that revealed sensorineural hearing loss, Dr. Moat opined that it is more likely than not that the Veteran's hearing loss and tinnitus are due to military related intense noise exposure.  

While the March 2015 opinion is considered competent medical evidence, the opinion is offered lessened probative value because Dr. Moat did not consider all relevant facts in this case, including the lack of evidence showing significant hearing loss or injury during service and his post-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On the other hand, however, both the September 2011 and September 2015 VA examiner considered the Veteran's post-service noise exposure, while the September 2015 examiner also noted that his tinnitus was not consistent with such incurred as a result of noise exposure, given the lack of evidence showing significant threshold shift - and thus, acoustic trauma or injury - during service.  

With respect to his post-service noise exposure, the Board notes the Veteran has provided inconsistent reports regarding whether he used hearing protection during post-service employment.  As noted, during the September 2011 examination, he reported that he did not use hearing protection during his work on the firing range as a police officer; however, in an October 2011 statement, he stated that he was required to wear ear protection while on the police force.  Nevertheless, during the September 2015 VA examination, he also denied using hearing protection during subsequent work as a foreman in irrigation.  

He has also provided inconsistent reports regarding when his tinnitus began.  While the Veteran has generally reported that his tinnitus began during service, the March 2015 report from Dr. Moat reveals that he reported having tinnitus for 35 years, which would place the onset of tinnitus in approximately 1980, 14 years after his separation from service in 1966 and after his employment as a police officer.  

In evaluating this claim and particularly the credibility of the Veteran's statements, VA may consider several factors, including interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  In this case, the Veteran has provided inconsistent reports regarding the onset of his tinnitus and whether he used hearing protection during post-service employment, which weighs against a finding that he has provided credible statements in support of his claim.  

Additionally, as noted, the evidentiary record contains two competent and credible medical opinions which weigh against a finding that the Veteran's tinnitus was incurred during or as a result of his military service.  Indeed, while the September 2011 VA examiner stated she could not provide a nexus opinion without resorting to mere speculation, she noted that the Veteran's tinnitus may have "non-organic" or at least "non-audiologic" components, as his description of tinnitus was inconsistent with the characteristic symptoms of tinnitus.  Similarly, the September 2015 VA examiner determined that it was not likely the Veteran's tinnitus is related to military noise exposure, given the lack of objective evidence showing acoustic trauma or injury ear during service and his post-service civilian noise exposure.  

Notably, the evidentiary record does not contain any opposing medical evidence or opinion which establishes a nexus between the Veteran's military service and his current tinnitus and is more credible and probative than the VA opinions provided in September 2011 and September 2015.  

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his tinnitus and service.  While the Veteran is competent to report that he has experienced tinnitus since service, the determination as to the etiology of his tinnitus is a complex medical question, as it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear and requires medical expertise.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his tinnitus and service.   In addition, the Veteran has only offered conclusory statements regarding the relationship between his tinnitus and service, whereas the September 2011 and September 2015 VA examiners took into consideration all the relevant facts in providing their opinions and their medical expertise.  As such, the Veteran's statements regarding a nexus between his tinnitus and military service is outweighed by the VA opinions and, as such, is not considered competent or probative evidence favorable to his claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the foregoing, the Board finds that the third element of service connection has not been met because a causal connection between the Veteran's military service, including his in-service noise exposure, and his current bilateral hearing loss and tinnitus disabilities has not been established. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for tinnitus.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is dismissed.  

Entitlement to service connection for tinnitus is denied.


REMAND

In a November 2013 rating decision, the AOJ denied entitlement to service connection for alcohol dependence. 

In July 2014, the Veteran submitted a timely notice of disagreement (NOD) as to the denial of his claim of alcohol dependence as secondary to service-connected PTSD.  However, the AOJ has not, yet, issued a statement of the case (SOC) addressing the Veteran's claim of entitlement to service connection for alcohol dependence.  As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case on the issue of entitlement to service connection for alcohol dependence, claimed as secondary to service-connected PTSD, based on consideration of all evidence of record.  See 38 C.F.R. § 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


